Title: To James Madison from James Leander Cathcart, 5 March 1802 (Abstract)
From: Cathcart, James Leander
To: Madison, James


5 March 1802, Leghorn. No. 3. States that “during Mr. Eaton’s delay at Leghorn he inform’d me that no consideration on earth could have sufficient weight to induce him to remain in Barbary a moment after our affairs were terminated with Tripoli…. I therefore request that I may be removed from Tripoli to Tunis as I presume I have a prior right to that appointment to any person in the United States in consequence of having already negotiated the alteration in our Treaty with that Regency in 1799.” Promises to remain in Tripoli “after our affairs are permanently settled until the will of the President is known relative to the change.” Requests JM’s recommendation for the post, “for altho the Salary is the same at Tunis that it is at Tripoli the society of the former is much better & more extensive which renders the change very desirable to a Man who has a young family to educate.” Should his request be granted, pledges that “no degrading concession shall ever be made” by him.
 

   
   RC and enclosures (DNA: RG 59, CD, Tripoli, vol. 2). RC 2 pp.; marked “duplicate.” Filed with the RC are several documents, some dated later than 5 Mar., which are docketed as received with Cathcart’s 5 Mar. dispatch. These include duplicate copies of two letters from Nissen to Cathcart. In the first, dated 29 Nov. 1801, Nissen reported the absence of U.S. ships off Tripoli since September and recent events there, including the default of the Jews on their bond (3 pp.; docketed by Cathcart as received 19 Feb. 1802 and “Forwarded to the seat of govt. by the Philadelphia Captn. Razor March 5th. 1802”); in the second letter, 5 Jan. 1802, Nissen stated that the Jews had paid $1,300 toward the sum they owed and had asked him to intercede with Cathcart on their behalf (3 pp.; on the verso of the last page Cathcart wrote a note addressed to JM and dated 17 Apr. 1802, “Mr. Nissen has recoverd 1300 dols. from the Jews of Tripoli in part payment of the cloth plunder’d from me by the Bashaw in 1799. & is in hopes to recover the remainder consequently when I receive that sum I shall give the United States credit for it in my next acct. curt having charged the United States with the value in my acct. curt. dated 31st. Decr. 1800”). Cathcart also sent extracts from two of his letters to Nissen (4 pp.). In his 15 Mar. 1802 letter Cathcart reported that according to a letter from Rufus King to Eaton, British consul Bryan McDonogh was to be removed from Tripoli and that Joseph Ingraham was in Leghorn and had signed a certificate on 22 Feb. retracting all “defamatory insinuations” against Cathcart; he discussed prospects for peace with Tripoli and the “advantages resulting from a vigorous coercion” of the pasha. In his 14 Apr. 1802 letter, Cathcart requested information about the Tripolitan navy, Tripoli’s preparations for defense, and popular opinion there relating to Hamet Pasha’s accepting the governorship of Derna; he sent his private family cipher (not found) to ensure secrecy. Also enclosed with the RC were a copy of a letter to Cathcart from Eaton, 28 Mar. 1802, stating that he had “found means to secure Siddi Mohammed by engaging the Sahibtappa” (1 p.; docketed by Cathcart as received 8 Apr.; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:97), and an extract of Cathcart’s reply, 10 Apr. 1802, approving Eaton’s efforts and warning that “if one of the males [in the reigning pasha’s family] escape it will occasion perpetual disturbance & rebellion at Tripoli this you had better inculcate in the mind of Hamed Bashaw, inform him that the five fingers of the immortal Allah! is directed against his brother;… in short my dear Sir work upon their passions, make use of their absurdities & superstitions” (3 pp.; printed ibid., 2:111–12), to which Cathcart appended the note, “For the particulars during the reign of Hamed Bashaw I beg a reference to the History of the Revolution in Tripoli forwarded to the Department of State in the french tongue, & for my opinion relative to opposing him to his brother the usurper I refer to my letter of the 2nd. July 1801.”



   
   A full transcription of this document has been added to the digital edition.

